TATE, Judge.
The plaintiff father brings suit individually and as administrator of the estate of his minor daughter to recover damages sustained when the little girl was injured while riding as guest passenger in her grandfather’s station wagon. Her grandfather was killed as a result of the same accident, when his vehicle was struck by a large truck operated by the American Oil Company. The case was consolidated for trial and appeal with a companion suit filed by the surviving spouse and children. Richard v. American Oil Co., La.App., 213 So.2d 158.
The defendants, American Oil and its driver, appeal from adverse judgment awarding the plaintiff damages. The chief issue of this appeal is American Oil’s contention, asserted by its third-party demand, that the negligence of the driver of another truck operated by the Baroid Division, National Lead Company, was a contributory cause of the accident, so that Baroid should be held to contribution for the damages recovered against American Oil.
"We reject this contention and affirm the trial court judgment, for the reasons set forth in the companion suit previously cited. The defendant-appellants are to pay the costs of this appeal.
Affirmed.